BARFIELD, Chief Judge.
The order dismissing the juvenile delinquency petition for battery upon a school board employee is REVERSED. The procedural safeguards of rule 6A-6.0331 apply only to a school board’s internal disciplinary procedures. We agree with the Wisconsin appellate court in In the Interest of Trent N., 212 Wis.2d 728, 569 N.W.2d 719, 725 (Wisc.Ct.App.1997), that the Individuals with Disabilities in Education Act, 20 U.S.C. § 1400 et seq., which the Florida rule implements, “is targeted at school action, not the statutory authority of the State to file a delinquency petition, nor the jurisdiction of the juvenile court.”
WOLF and DAVIS, JJ., concur.